UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-6594


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CRAIG A. MURPHY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:96-cr-00066-REP-17)


Submitted:   August 29, 2011             Decided:     September 13, 2011


Before MOTZ and    DAVIS,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Craig A. Murphy, Appellant Pro Se. David Novak, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Craig    A.    Murphy     appeals     the    district      court’s       order

denying    his    motions     to    reduce       his    sentence   under       18    U.S.C.

§ 3582(c) (2006) and pursuant to the All Writs Act.                                 We have

reviewed the record and find no reversible error.                          Accordingly,

we affirm substantially for the reasons stated by the district

court.     United States v. Murphy, No. 3:96-cr-00066-REP-17 (E.D.

Va. Apr. 7, 2011).           We have reviewed Murphy’s challenge to his

sentence     under    the     All     Writs      Act     and    conclude     that      this

extraordinary remedy is not available in this instance.                                 See

United    States     v.    Carlisle,    517      U.S.    416,   429    (1996);       United

States     v.    Torres,     282     F.3d     1241,      1245   (10th      Cir.      2002).

Accordingly, the district court properly denied Murphy’s motion

for   that      relief.      Finally,       we    dispense      with    oral      argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                  AFFIRMED




                                            2